DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 04/08/2022 is acknowledged.
Applicant asserts that claims 1-8, 13-16 and 18-20 read on the elected embodiments. However, Claim 8 recites features (e.g. one or more divider supports) directed towards non-elected Species B. Accordingly, claim 8 is withdrawn from consideration.
Claims 8-12, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/08/2022.

Status of Claims
The status of the claims as filed in the reply dated 05/13/2022 are as follows:
Claims 1-20 are pending.
Claims 8-12 and 17 are withdrawn from consideration.
Claims 1-7, 13-16, and 18-20 are being examined.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 13, 14, 18 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by VALENZUELA (US7775261B2).
Regarding claim 1, VALENZUELA discloses a cooling assembly (400: see Figures 12-18: Examiner notes that the embodiments shown in Figures 12-15 and in Figures 16-18 are same except the divider and Examiner here using the embodiment shown in Figures 16-18), comprising: 
a housing defining (404) a fluid chamber (see VALENZUELA’s Figure 18 annotated by Examiner); 
a plurality of wick structures (406) arranged on an interior surface (see the interior surface of 402) of the fluid chamber such that one or more flow channels are present between the plurality of wick structures (see the plurality of channels between the plurality of wick structures 406 in Figure 18); and 
a divider (FL1, FL2, and/or FL3) comprising:  
an outer frame comprising a first side and a second side (see VALENZUELA’s Figure 17 annotated by Examiner), and 
one or more bridging supports (R1, R2, R3, and/or C1-C5) extending between and connecting the first side and the second side of the outer frame, (see VALENZUELA’s Figure 17 annotated by Examiner), the one or more bridging supports aligned with the one or more flow channels between the plurality of wick structures, (see VALENZUELA’s Figure 18 annotated by Examiner), each one of the one or more bridging supports defining a plurality of vapor flow paths extending therethrough, (448: see VALENZUELA’s Figure 18 annotated by Examiner), the one or more bridging supports (R1, R2, R3, and/or C1-C5) further defining a plurality of vapor spaces between the one or more bridging supports that are aligned with the plurality of wick structures, (see 522 (vapor spaces) vertically aligned with the plurality of wick structures: see VALENZUELA’s Figure 17 annotated by Examiner), wherein the plurality of vapor flow paths are fluidly coupled to the vapor spaces, (VALENZUELA teaches in Col 17. Lines [14-19] that “each of the conduits within a layer are fluidly interconnected with each other, in addition to being fluidly connected with the conduits of adjacent layers through openings 448. The proximal most conduit, likewise delivers the fluid through openings 448 onto the capillary surface”: also see VALENZUELA’s Figure 18 annotated by Examiner). 

    PNG
    media_image1.png
    991
    981
    media_image1.png
    Greyscale

VALENZUELA’s Figure 17 annotated by Examiner  






    PNG
    media_image2.png
    737
    1232
    media_image2.png
    Greyscale
   VALENZUELA’s Figure 18 annotated by Examiner 

Regarding claim 3, VALENZUELA disclose a manifold (542) disposed within the fluid chamber (see VALENZUELA’s Figure 18 annotated by Examiner), the manifold defining an interior void wherein the divider is disposed within the interior void of the manifold (Examiner note that the manifold is defining an interior void 512 and 514 and that where the divider (FL1, FL2, and/or FL3) is disposed: see Col 17. Lines [3-12]).
Regarding claim 7, VALENZUELA discloses wherein: the outer frame of the divider comprises a first end support and a second end support, (see VALENZUELA’s Figure 17 annotated by Examiner), and the first side and the second side extend between and connect the first end support and the second end support, (see VALENZUELA’s Figure 17 annotated by Examiner). 
Regarding claim 13, VALENZUELA discloses wherein the interior surface (see the interior surface of 402) of the fluid chamber is a single-phase cooling surface or a two-phase cooling surface, (VALENZUELA indicated in Col. 17 Line 57 to Col. 18 Line 3, that the heat transfer device can be a single-face cooling device or a two-face cooling device). 
Regarding claim 14, VALENZUELA discloses wherein the interior surface (see the interior surface of 402) of the fluid chamber is a two-phase cooling surface (VALENZUELA indicated in Col. 17 Line 57 to Col. 18 Line 3, that the heat transfer device can be a single-face cooling device or a two-face cooling device: also see Figure 18 where the working liquid 514 flows into the interior surface of 402 then evaporates 512) and a second interior surface of the fluid chamber facing the interior surface is a single-phase cooling surface or is not a cooling surface, (see the upper surface facing the interior surface in VALENZUELA’s Figure 18 annotated by Examiner, which is not cooling surface).


Regarding claim 18, VALENZUELA discloses a cooling system (see Figures 16-18), comprising: 
a power device (102 in Figure 2; Examiner interpreted “power device” to read as an electronic component that generate heat: Examiner notes that Figure 2 is only referred to here to show the power device while the embodiment that the Examiner using here is shown in Figures 16-18) and 
a cooling assembly (see 400 in Figures 12-18) thermally coupled to the power device, (Examiner notes that VALENZUELA inherently teaches a power device that thermally coupled to the cooling assembly 400: see Col. 6 Lines [13-20] “capillary evaporator 100 can be an important component of heat-management systems for heat sources 102 having high heat fluxes, such as lasers, microprocessors, and other high-power electronic devices, among others, in both gravity and micro-gravity applications. Those skilled in the art will appreciate the variety of applications for which capillary evaporator 100 of the present invention may be adapted”), the cooling assembly (400) comprising: 
a housing defining (404) a fluid chamber (see VALENZUELA’s Figure 18 annotated by Examiner); 
a plurality of wick structures (406) arranged on an interior surface (see interior surface of 402) of the fluid chamber such that one or more flow channels are present between the plurality of wick structures (see the plurality of channels between the plurality of wick structures 406 in Figure 18); and 
a divider (FL1, FL2, and/or FL3) comprising:  
an outer frame comprising a first side and a second side (see VALENZUELA’s Figure 17 annotated by Examiner), and 
one or more bridging supports (R1, R2, R3, and/or C1-C5) extending between and connecting the first side and the second side of the outer frame, (see VALENZUELA’s Figure 17 annotated by Examiner), the one or more bridging supports aligned with the one or more flow channels between the plurality of wick structures, (see VALENZUELA’s Figure 18 annotated by Examiner), each one of the one or more bridging supports defining a plurality of vapor flow paths extending therethrough, (448: see VALENZUELA’s Figure 18 annotated by Examiner), the one or more bridging supports further defining a plurality of vapor spaces between the one or more bridging supports that are aligned with the plurality of wick structures, (see 522 (vapor spaces) vertically aligned with the plurality of wick structures: see  VALENZUELA’s Figure 17 annotated by Examiner), wherein the plurality of vapor flow paths are fluidly coupled to the vapor spaces, (VALENZUELA teaches in Col 17. Lines [14-19] that “each of the conduits within a layer are fluidly interconnected with each other, in addition to being fluidly connected with the conduits of adjacent layers through openings 448. The proximal most conduit, likewise delivers the fluid through openings 448 onto the capillary surface”: also see VALENZUELA’s Figure 18 annotated by Examiner). 
Regarding claim 20, VALENZUELA discloses wherein the power device is embedded within a printed circuit board (PCB), (Examiner notes that VALENZUELA teaches the power device 102 to be for example microprocessors which is inherently embedded within a printed circuit board: see Col. 6 Lines [13-20]).
 It is noted that claim (20) contains a product by process limitation as represented by the recitation “wherein the power device is embedded within a printed circuit board (PCB)”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over VALENZUELA (US7775261B2).
Regarding claim 2, VALENZUELA does not teach in the same embodiment that the cooling assembly further comprising: 
a second plurality of wick structures arranged on an second interior surface facing the interior surface of the fluid chamber such that one or more second flow channels are present between the second plurality of wick structures, wherein the divider is arranged such that the one or more bridging supports are aligned with the one or more second flow channels. 
However, VALENZUELA teaches in another embodiment (Figure 2) two plurality of wick structures (106) each one being on a different interior surface facing each other.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify VALENZUELA’s main embodiment to include a second plurality of wick structures arranged on an second interior surface facing the interior surface of the fluid chamber such that one or more second flow channels are present between the second plurality of wick structures, wherein the divider is arranged such that the one or more bridging supports are aligned with the one or more second flow channels. Such modification would provide the benefit of cooling multiple heat sources at the same time using the same cooling assembly, (see 102 in Figure 2). Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 15, VALENZUELA discloses a cooling assembly (see 400 in Figures 12-18), comprising: a housing defining (404) a fluid chamber (see VALENZUELA’s Figure 18 annotated by Examiner); having a first interior surface and a second interior surface facing the first interior surface (VALENZUELA’s Figure 18 (interior) annotated by Examiner); a first plurality of wick structures (406) arranged on the first interior surface of the fluid chamber such that one or more first flow channels are present between the first plurality of wick structures (see the first plurality of flow channels between the first plurality of wick structures 406 in VALENZUELA’s Figure 18 (interior) annotated by Examiner); 
and a divider (FL1, FL2, and/or FL3) disposed between the first interior surface and the second interior surface of the fluid chamber (VALENZUELA’s Figure 18 (interior) annotated by Examiner); the divider comprising: an outer frame comprising a first side and a second side, (see VALENZUELA’s Figure 17 annotated by Examiner), and one or more bridging supports, (R1, R2, R3, and/or C1-C5) extending between and connecting the first side and the second side of the outer frame (see VALENZUELA’s Figure 17 annotated by Examiner), the one or more bridging supports aligned with the one or more first flow channels (VALENZUELA’s Figure 18 (interior) annotated by Examiner), each one of the one or more bridging supports defining a plurality of vapor flow paths extending therethrough (448: also see VALENZUELA’s Figure 18 (interior)  annotated by Examiner).
VALENZUELA does not teach in the same embodiment a second plurality of wick structures arranged on the second interior surface of the fluid chamber such that one or more second flow channels are present between the second plurality of wick structures; the one or more bridging supports aligned with the one or more second flow channels.
However, VALENZUELA teaches in another embodiment (Figure 2) two plurality of wick structures (106) each one being on a different interior surface facing each other.
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify VALENZUELA’s main embodiment to include a second plurality of wick structures arranged on the second interior surface of the fluid chamber such that one or more second flow channels are present between the second plurality of wick structures; the one or more bridging supports aligned with the one or more second flow channels. Such modification would provide the benefit of cooling multiple heat sources at the same time using the same cooling assembly, (see 102 in Figure 2). Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

    PNG
    media_image3.png
    737
    1232
    media_image3.png
    Greyscale

VALENZUELA’s Figure 18 (interior) annotated by Examiner 




Regarding claim 16, VALENZUELA disclose a manifold (542) disposed within the fluid chamber (see VALENZUELA’s Figure 18 annotated by Examiner), the manifold defining an interior void wherein the divider is disposed within the interior void of the manifold (Examiner note that the manifold is defining an interior void 512 and 514 and that where the divider (FL1, FL2, and/or FL3) is disposed: see Col 17. Lines [3-12]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over VALENZUELA (US7775261B2) in view of UCHIDA (US20120137718).

Regarding claims 4 and 5, VALENZUELA teaches the manifold comprises at least one inlet fluidly coupled to the interior void (see fluid 514 enters from the inlet and flows to the rest of the chamber’s manifold: see VALENZUELA’s Figure 18 annotated by Examiner), wherein the at least one inlet comprises a liquid inlet (see VALENZUELA’s Figure 18 annotated by Examiner).

VALENZUELA does not teach wherein the manifold comprises at least one outlet fluidly coupled to the interior void, wherein the at least one outlet comprises a liquid outlet and a vapor outlet. However, VALENZUELA indicated that the cooling assembly may be used within a open-loop system that continuously supplied from an external source and is thereafter expelled, which require at least an inlet and outlet, (see Col 18. Lines [1-3]).

UCHIDA teaches a cooling assembly (see Figure 5), comprising: a housing (13) defining a fluid chamber (see UCHIDA’s Figure 5 annotated by Examiner); a plurality of wick structures (12B) arranged on an interior surface of the fluid chamber, and a divider (12A) comprising: an outer frame comprising a first side and a second side (see UCHIDA’s Figure 5 annotated by Examiner), a manifold disposed within the fluid chamber (see UCHIDA’s Figure 5 annotated by Examiner), the manifold defining an interior void (Examiner note that the manifold is the interior walls of the casing which are defining an interior void that comprises three fluid opening 13A-13C), wherein the divider (12A) is disposed within the interior void of the manifold (see UCHIDA’s Figure 5 annotated by Examiner). wherein the manifold comprises a liquid inlet (13A) and the at least one outlet comprises a liquid outlet (13B) and a vapor outlet (13C).
Therefore, in view of Uchida’s teaching it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the manifold of VALENZUELA with at least one inlet and at least one outlet fluidly coupled to the interior void, wherein the at least one inlet comprises a liquid inlet and the at least one outlet comprises a liquid outlet and a vapor outlet in order to provide the benefit of separating the liquid-phase working fluid from the vapor-phase working fluid  and thereby increase the cooling assembly performance (see UCHIDA ¶ [0085]). 

    PNG
    media_image4.png
    564
    971
    media_image4.png
    Greyscale

UCHIDA’s Figure 5 annotated by Examiner 

Regarding claim 6, VALENZUELA as modified by UCHIDA teach wherein the outer frame of the divider (FL1) comprises a vapor port (see VALENZUELA’s Figures 16 and 17 annotated by Examiner: VALENZUELA indicated in Col. 14 Line [62] to Col. 15 Line [9], that the port can be inlet or outlet and it can be for vapor or liquid), that is fluidly coupled to the plurality of vapor spaces (522) and the plurality of vapor flow paths (448: Examiner notes that the port is fluidly coupled to 448 and 522 via the interior void see VALENZUELA’s Figure 18 annotated by Examiner) and is aligned with the vapor outlet of the manifold (13C of UCHIDA), (see VALENZUELA’s Figures 16 and 17 annotated by Examiner). 

    PNG
    media_image5.png
    529
    691
    media_image5.png
    Greyscale


VALENZUELA’s Figures 16 and 17 annotated by Examiner

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over VALENZUELA (US7775261B2) in view of DEDE (US10149413B1).

Regarding claim 19, VALENZUELA teaches in another embodiment (Figure 2), a cooling assembly (100) is disposed between two electronic components (102) but fails to specifically teach a capacitor, wherein the cooling assembly is disposed between the capacitor and the power device.
However, DEDE teaches a thermal management assembly (102), comprises power device (112), one or more passive electronic elements, such as capacitor (see Col. 5 Lines [50-55]), that is embedded within the recess (124b)), wherein the thermal management assembly (102) is disposed between the capacitor (placed in 124b) and the power device (112).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling assembly of VALENZUELA with the a capacitor, wherein the cooling assembly is disposed between the capacitor and the power device, as taught by DEDE, since the simple substitution of one known element (a capacitor and a power device taught by DEDE) for another (two electronic components disclosed by VALENZUELA) would have yielded predicable results, namely cooling these electronic components (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)). Furthermore, such modification would provide the benefit of cooling multiple heat sources at the same time using the same cooling assembly, (see 102 in Figure 2). Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uchida (US 20140318167 A1) teaches a similar cooling assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                           

/TRAVIS RUBY/Primary Examiner, Art Unit 3763